Allowable Subject Matter
Claims 1-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art, when taken as a whole, neither anticipates nor renders obvious the claimed invention as currently recited in at least claims 1, 8 and 15.
In particular, applicant’s amendments have overcome the prior art combination of Ares et al. (US 4621505 A1) and DelVentura et al. (US 20160178244 A1), since said combination does not teach that an inlet of a first check valve is located downstream of a first load during a non-defrosting operation. Rather, in Ares et al., the inlet of the first check valve (39) is located upstream the first load (26) during the non-defrosting operation. One of ordinary skill in the art would recognize that modifying Ares et al. to arrive at the claimed invention would render Ares et al. inoperable for its intended purpose, since it would require rearranging the check valve (39) to a new location. Such a rearrangement would change the principles of operation of Ares et al., which require the check valve to be located on a bypass line (40) to return refrigerant to the flash tank (16), wherein the inlet of the check valve (39) is only downstream the first load (26) during a defrosting operation.
There are no other prior art teachings that would supplement or substitute the teachings of Ares et al. to arrive at the claimed invention. For instance, Wu et al. (US 20070039336 A1) teaches the use of a check valve (86) that has an inlet located immediately downstream a flash tank (62). Wu et al. fails to teach an inlet of the check valve being located downstream a first load (12 or 14). Moreover, said check valve (86) cannot be operated to return refrigerant to the flash tank (62), prima facie case of obviousness. Therefore, a preponderance of evidence supports the allowability of claims 1, 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MIGUEL A DIAZ/Examiner, Art Unit 3763            

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763